Citation Nr: 1605968	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Army from July 1973 to July 1975 and additional Army National Guard service, which appears to have included periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for bilateral hearing loss.  The Veteran appealed the denial in this decision and the matter was previously before the Board in September 2013 and August 2014, at which times the Board remanded it for further evidentiary and procedural development.

The Veteran was scheduled to testify at a Board videoconference hearing in July 2014.  He was made aware of the time and place of this hearing by a May 2014 letter.  However, he failed to appear for the hearing in July 2014.  He has not offered any explanation for his failure to appear and he has not requested to postpone his hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).  

The issues of entitlement to service connection for diabetes, to include as due to herbicide exposure, and entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder, have been raised by the record in a November 2013 application for disability compensation and related compensation benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's bilateral hearing loss claim must be remanded due to noncompliance with remand directives articulated by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran's service personnel records indicate that he served in the Army from July 1973 to July 1975.  Furthermore, a National Guard Bureau (NGB) report of separation and record of service (Form 22) shows that he had approximately seven years of additional periods of service in the National Guard of Louisiana and as a reservist of the Army, which ended in May 1982.  This form also shows that his primary military occupational specialty (MOS) was a senior loader operator, which indicates that he was exposed to acoustic trauma at that time.  

In fact, in several March 2011 statements, the Veteran and his wife alleged that he was exposed to noise from heavy equipment while in service and later in the National Guard, and that this current bilateral hearing loss was due to those periods of service.  The applicable VA laws and regulations permit service connection for a disability resulting from disease or injury incurred in or aggravated by active duty service or active duty for training (ACDUTRA) or for a disability resulting from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303(a) (2015).

In the August 2014 remand directives, the Board requested that the AOJ contact any appropriate source, to include the National Personnel Records Center (NPRC), the Department of the Army, and/or the Veteran's National Guard Unit, to obtain all service treatment records and to verify the Veteran's periods of ACDUTRA and INACDUTRA.  Furthermore, the AOJ was to follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities and to continue efforts to obtain records and verify service until either the evidence/information was received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtain.  The AOJ was also tasked with associating any records or responses received with the claims file. 

A September 2014 personnel information exchange system (PIES) document showed that the Appeals Management Center (AMC) requested complete medical, dental, and personnel records for the Veteran during his active duty service from July 1973 to July 1975.  However, a review of the Veteran's claims file, including the records located in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS), does not indicate that the records of the Veteran's National Guard duty were requested or associated with his claims file.  Thus, the Board must remand the current matter to comply with the prior August 2014 directives and to ascertain these records or documentation that such records do not exist or that further effort to obtain them would be futile.  

Moreover, if any pertinent records regarding the Veteran's hearing from his National Guard service are associated with the claims file, he should be afforded a new VA examination for his service connection claim.  Although the claims file includes an October 2014 VA examiner's addendum opinion per the August 2014 remand directives, this addendum opinion did not include a review of the Veteran's National Guard service records.  Thus, if any such records regarding the Veteran's hearing are associated with his claims file, he should be afforded a new VA examination for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source the AOJ deems necessary, to include the NPRC, the Department of the Army, the Joint Services Records Research Center (JSRRC), and/or the Veteran's National Guard Unit, to obtain all service treatment records for the Veteran's National Guard service and to verify his periods of ACDUTRA and INACDUTRA. In making these requests, use the Veteran's complete last name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  Associate all records and/or negative responses received with the claims file.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c).

2.  Following the above developments, if any new pertinent evidence warrants it, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his current bilateral hearing loss symptoms and their relationship, if any, to military service and any incident thereof, to specifically include noise exposure during active service and periods of ACDUTRA and INACDUTRA. 

After reviewing the entire claims file, including this Remand, the examiner should perform appropriate diagnostic testing to determine the Veteran's current hearing level and state whether his current bilateral hearing loss is at least as likely as not (i.e., a 50 percent degree of probability or greater) caused and/or aggravated by noise exposure during his active duty service and any periods of ACDUTRA or INACDUTRA from his National Guard service.  In providing this opinion, the examiner is to presume that the Veteran was exposed to acoustic trauma due to his MOS, which is analogous to those listed in the Department of Defense Duty MOS Noise Exposure Listing.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment.  In reaching an opinion, the examiner should review the service and post-service records, including the Veteran's documented medical history and all lay evidence of record. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

3.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for bilateral hearing loss in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

